
	
		II
		112th CONGRESS
		2d Session
		S. 3174
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2012
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to direct the
		  Administrator of the Small Business Administration to establish a vocational
		  and technical entrepreneurship development program.
	
	
		1.Short titleThis Act may be cited as the
			 Vocational and Technical
			 Entrepreneurship Development Act of 2012.
		2.Vocational and
			 technical entrepreneurship development programThe Small
			 Business Act (15 U.S.C. 631 et seq.) is
			 amended—
			(1)by redesignating
			 section 45 as section 46; and
			(2)by inserting
			 after section 44 the following:
				
					45.Vocational and
				technical entrepreneurship development program
						(a)DefinitionsIn
				this section:
							(1)AdministratorThe
				term Administrator means the Administrator of the Small Business
				Administration.
							(2)AssociationThe
				term Association means the association of small business
				development centers recognized under section 21(a)(3)(A).
							(3)ProgramThe
				term program means the program established under subsection
				(b).
							(4)Small business
				development centerThe term small business development
				center means a small business development center described in section
				21.
							(5)State small
				business development centerThe term State small business
				development center means a small business development center from each
				State selected by the Administrator, in consultation with the Association and
				giving substantial weight to the Association’s recommendations, to carry out
				the program on a statewide basis in such State.
							(b)EstablishmentIn
				accordance with this section, the Administrator shall establish a program under
				which the Administrator shall make grants to State small business development
				centers to enable such centers to provide, on a statewide basis, technical
				assistance to secondary schools, postsecondary vocational or technical schools,
				or nonprofit organizations that serve youth and young adults for the
				development and implementation of curricula designed to promote vocational and
				technical entrepreneurship.
						(c)No matching
				fundsThe Administrator shall not require, as a condition of
				receiving a grant under this section, that the applicant provide a matching
				amount, either in cash or in-kind contributions.
						(d)ApplicationEach
				State small business development center seeking a grant under the program shall
				submit to the Administrator an application in such form as the Administrator
				may require. The application shall include information regarding the goals and
				objectives of the applicant for the educational programs to be assisted.
						(e)Report to
				AdministratorThe Administrator shall make as a condition of each
				grant under the program, that not later than 18 months after the date of
				receipt of the grant, the recipient shall transmit to the Administrator a
				report describing how the grant funds were used.
						(f)Cooperative
				agreements and contractsThe Administrator may enter into a
				cooperative agreement or contract with any State small business development
				center receiving a grant under this section to provide additional assistance
				that furthers the purposes of this section.
						(g)Evaluation of
				programNot later than March 31, 2015, the Administrator shall
				transmit to Congress a report containing an evaluation of the program.
						(h)ClearinghouseThe
				Association shall act as a clearinghouse of information and expertise regarding
				vocational and technical entrepreneurship education programs. In each fiscal
				year in which grants are made under the program, the Administrator shall
				provide additional assistance to the Association to carry out the functions
				described in this subsection.
						(i)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $7,000,000 for each of the fiscal years 2013 through
				2015. Such sums shall remain available until
				expended.
						.
			
